EQUIPMENT PURCHASE

 

AND

 

SALES CONTRACT

 

BETWEEN

 

PLASMAFICATION TECHNOLOGIES HOLDINGS, LLC

 

AND

 

U. S. PRECIOUS METALS, INC.

 

_____________________________________

 

DATED AS OF January 30, 2014

 

_____________________________________

1

 

 

TABLE OF CONTENTS

 

GENERAL TERMS AND CONDITIONS

 

 

Article PAGE

--------- --------

 

1 Provision of System...........................................................
6

 

2 Documents Forming the Entire Contract........................... 6

 

3
Definitions.........................................................................
6

 

4 Contract
Price................................................................... 14

 

5 Terms of Payment by Purchaser..................................... 18

 

6 Contract Variations.........................................................
20

 

7 Responsibilities for Permits; Compliance with Laws.... 21

 

8. System Location/Leasehold Rights.................................. 23

 

9
Acceptance......................................................................
23

 

10
Warranty.........................................................................
27

 

11 Seller
Support................................................................. 30

 

12 Purchaser's Obligations................................................... 30

 

13 Termination for Default.................................................. 31

 

14 Performance of Work………......................................... 34

 

15
Suspension.....................................................................
37

 

16 Title and Risk of Loss.................................................... 38

 

17 Force Majeure................................................................
39

 

18 Intellectual Property.......................................................
41

 

19
Infringement...................................................................
44

 

20 Safeguarding of Information and Technology............. 45

 

21 Export
Control................................................................ 47

 

22 Liquidated Damages....................................................... 47

 

23 Limitation of Liability/Indemnification.......................... 48

 

24
Counterparts...................................................................
49

 

25 Design and Performance Responsibility........................ 49

 

26 Product Changes............................................................
50

 

27 Risk and Insurance.........................................................
50

 

28 Plant and Work Rules.................................................... 53

 

29 Intentionally Ommitted.................................................... 53

 

30 Quality Assurance..........................................................
53

 

31 Documentation...............................................................
53

 

32
Training..........................................................................
54

 

33 Settlement of Disputes/Arbitration................................ 54

 

34 Applicable Law..............................................................
55

 

35
Notices...........................................................................
55

 

36 Publicity and Confidentiality......................................... 56

 

37 Assignment; Sub-Contractors........................................ 57

 

38 Relationship of the Parties............................................. 59

 

39 Successors Bound.......................................................... 59

 

40 Article Captions.............................................................
59

 

2

 

 

 

41
Severability....................................................................
59

 

42
Seller..............................................................................
60

 

43 Survival of Obligations.................................................. 60

 

44
Non-Waiver....................................................................
60

 

45
Language........................................................................
60

 

46 Entire Agreement...........................................................
61

3

 

 

EQUIPMENT PURCHASE

AND

SALES CONTRACT

 

This Equipment Purchase and Sales Contract ("Contract") is made as of this the
27th day of January 2014 between (i) Plasmafication Technologies Holdings, LLC
(together with its permitted successors and assigns), "PTH” “Seller” a limited
liability company organized and existing under the laws of the State Florida,
and having its principal office at 75850 Baseline Road, Twentynine Palms, CA
92277, and (ii) U. S. Precious Metals, (together with its permitted successors
and assigns, “Purchaser”), a Delaware company duly incorporated and existing
under the laws of Delaware, and having its principal office at 176 Route 9
North, Suite 306, Marlboro, NJ 07728.

 

WHEREAS, pursuant to the Restructuring Agreement, Purchaser desires to buy from
PTH and PTH desires to construct and sell to Purchaser a 10 ton per day Plasma
Arc PlasmaficationÔ Elemental Recycling System, to be known as the Plasma Arc
Elemental Recycler (hereinafter, and as more fully defined herein, the "System")
under the terms and conditions herein; and

 

WHEREAS, PTH is in the business of designing, manufacturing, installing, and
operating plasma arc and other facilities designed to process various precious
and other metals, waste streams and feed stocks through PlasmaficationÔ and
other technologies to create reusable by-products, including but not limited to
hydrogen gas, hydrogen rich fuel (i.e. syngas, bio-diesel, ethanol, diesel,
gasoline, liquefied petroleum gas) carbon black, electricity, steam, vitrified
glass, and precious and non-precious metals through the process of elemental
recycling; and

 

WHEREAS, Purchaser seeks to purchase and own the System and wishes to engage PTH
to perform the Work; and

 

WHEREAS, PTH is willing to perform the Work and Upgrade Work on an actual third
party cost basis, and pay for 1/3rd of such costs, in accordance with and
subject to the terms hereof.

 

NOW THEREFORE, IT HAS BEEN AGREED AS FOLLOWS:

 

 

ARTICLE 1

PROVISION OF SYSTEM

 

In consideration of the Contract Price and the Upgrade Prices, PTH agrees to
undertake the Work and the Upgrade Work and to provide the Purchaser with the
System meeting the System Performance Requirements.

 

 

ARTICLE 2

DOCUMENTS FORMING THE ENTIRE CONTRACT

 

This Contract consists of these commercial Terms & Conditions, together with
Draw Schedule and Operating and Maintenance Agreement, both of which will be
negotiated and executed at a later date.

4

 

 

ARTICLE 3

DEFINITIONS

 

Definitions are as described in the specific Articles. Except as otherwise
defined the following definitions shall apply throughout the Contract:

 

ACCEPTANCE TESTING means (i) that a Licensed Engineer will be assigned with
respect to the Project, and perform all performance tests to insure the system
and all component parts work to the agreed specification (with 15 days prior
notice to the Licensed Engineer) and designed to verify that such Segment or the
System meets the applicable Performance Requirements;

 

ACCESS RIGHTS means all ownership, easement, wayleaves and/or other property
rights, from both private and governmental entities, necessary for the Purchaser
to access, use, own, operate and maintain the System.

 

ACTUAL KNOWLEDGE means the actual knowledge of any executives with management
responsibility for the Contract.

 

ASSIGNMENT has the meaning set forth in Article 37(A).

 

ESCROW AGENT means Altieri & Associates, in its capacity as escrow agent under
the Payment Escrow Agreement, and its successors in such capacity.

5

 

 

BANKRUPTCY EVENT means an event specified in Article 13(A)(3) or 13(A)(4) with
Seller as the "other Party".

 

BASE SYSTEM means the Plasma Based Thermal Processing System.

 

BILLING MILESTONES means the billing milestones set forth in Appendix 1 as shown
on the Draw Schedule.

 

BILLING SCHEDULE means a date allocated designation of disbursement attached
hereto as Appendix 1 and labeled Draw Schedule.

 

CERTIFICATE OF COMMERCIAL ACCEPTANCE means a certificate issued by Purchaser in
accordance with Article 9(D) to Seller certifying that a Segment, the System or
a System Upgrade is Ready for Commercial Acceptance.

 

CERTIFICATE OF FINAL ACCEPTANCE means a certificate issued by Purchaser in
accordance with Article 9(E) to Seller certifying that the System or a System
Upgrade is Ready for Final Acceptance.

 

CERTIFICATE OF PROVISIONAL ACCEPTANCE means a certificate issued by Purchaser in
accordance with Article 9(C) to Seller certifying that a Segment, the System or
a System Upgrade is Ready for Provisional Acceptance.

6

 

 

CIF means cost, insurance and freight, as defined in IncotermsÔ 2010.

 

CONFIDENTIAL INFORMATION has the meaning set forth in Article 36(B).

 

CONSENT means a Consent and Agreement to be entered into among Seller, Purchaser
and the financing parties described in Article 37(C), with such changes therein
as made pursuant to Article 37(C) hereto.

 

CONTRACT means this agreement, specifically consisting of the documents
described in Article 2 ??, and shall be deemed to include any amendments thereto
or Contract Variations pursuant to Article 6 (Contract Variations).

 

CONTRACT PRICE means the Initial Contract Price, plus any variations pursuant to
Article 6 (Contract Variations), Taxes as set forth in Article 4(B) and other
adjustments to the Contract Price provided for in this Contract.

 

CONTRACT TAXES has the meaning set forth in Article 4(B)(1).

 

CONTRACT VARIATION has the meaning set forth in Article 6(A).

7

 

 

DATE OF COMMERCIAL ACCEPTANCE, PROVISIONAL ACCEPTANCE OR FINAL ACCEPTANCE means
the date that Purchaser receives a Commissioning Report as the case may be,
demonstrating that the System is Ready for Commercial Acceptance, Ready for
Provisional Acceptance or Ready for Final Acceptance in accordance with Article
9 (Acceptance).

 

DEFAULT means an Event of Default or any event, condition or occurrence, which
with the giving of notice or passage of time or both would be an Event of
Default.

 

DELIVERABLE TECHNICAL MATERIAL has the meaning set forth in Article 18(B).

 

DISPUTE ACCOUNT means the Dispute Account to be created under the Payment Escrow
Agreement.

 

DRAW SCHEDULE means the draw and scheduling schedule attached hereto in Appendix
1.

 

EVENT OF DEFAULT has the meaning set forth in Article 13(A).

 

EXCLUDED TAX means:

8

 

 

(i) any franchise, excess profits, net worth, capital or capital gains Tax, as
well as any Tax on doing business or imposed on net or gross income or receipts
(including minimum and alternative minimum Taxes measured by any items of Tax
preference), but in each case excluding Taxes that are or are in the nature of
sales, use, excise, license, stamp, rental, ad valorem, value added or property
Taxes (other than property taxes on property owned by the Seller and not
intended to be incorporated into the System);

 

(ii) any Taxes imposed by a jurisdiction other than one in which (a) the Seller
is or is treated as engaged in activities contemplated by or in fulfillment of
the Contract or (b) the Purchaser or its affiliates has a nexus to such
jurisdiction and the Tax imposed is attributable to that nexus;

 

(iii) Taxes imposed on the Seller as a result of Seller's gross negligence or
willful misconduct; and

 

(iv) any import duty, other import related charges, or property tax imposed by
the United States or any political subdivision thereof or Taxing authority
therein in respect of Supplies brought into the United States for testing,
modification or other similar purposes prior to being installed or used outside
the United States.

 

FORCE MAJEURE has the meaning set forth in Article 17(A).

 

INCOTERMS means the International Chamber of Commerce, Guide to IncotermsÔ
(2010).

9

 

 

 

LICENSED ENGINEER means Dennis Kalnas or in addition a similarly qualified
successor selected by USPR in the capacity as the engineer to the financing
sources specified in Article 37(C) who has agreed to be bound by the
confidentiality provisions of this Contract and who is not affiliated with a
competitor of Seller.

 

INFORMATION has the meaning set forth in Article 20(A).

 

INITIAL CONTRACT PRICE has the meaning set forth in Article 4(A)(1).

 

INTELLECTUAL PROPERTY has the meaning set forth in Article 18(A).

 

LICENSING AGREEMENT means the Licensing Agreement executed by and between Seller
and Purchaser of even date herewith which grants Purchaser certain licensing
rights to the Intellectual Property, all as stated therein.

 

LAWS means any laws, ordinances, regulations, rules, orders, proclamations,
requirements of governmental authorities or treaties.

 

MANUFACTURING MATERIALS has the meaning set forth in Article 13(B).

10

 

 

 

NOTICE OF TERMINATION has the meaning set forth in Article 14(A).

 

PARTY(IES) means either of the Purchaser and/or the Seller, as appropriate.

 

PAYMENT ESCROW AGREEMENT means that Escrow Agreement to be entered into among
the Seller, Purchaser, and the Escrow Agent.

 

PERFORMANCE REQUIREMENTS means with respect to a Segment or the System, the
applicable System Performance Requirements set forth or to be developed by
mutual agreement pursuant to the System Description as discussed by the parties.

 

PERMITS means all Access Rights, permits, agreements, approvals, “no
objections", permissions-in-principle, authorizations, consents, customs
clearances, registrations, certificates, rights-of-way, certificates of
occupancy, licenses, and similar authorizations necessary to complete the Work
and operate and maintain the System.

 

PRIME SELLER has the meaning set forth in Article 42 hereof.

 

PURCHASER means US Precious Metals and shall include its permitted successors
and assigns.

11

 

 

READY FOR COMMERCIAL ACCEPTANCE means

 

(i) for the System, that

 

(a) the System will use a Plasma based technology to process feedstock

 

(b) Seller has tested the performance of the System

 

(c) Seller has substantially performed its obligations under Article 18
(Intellectual Property) then required to be performed by it,

 

(d) all Permits are obtained for the System and

 

READY FOR FINAL ACCEPTANCE means

 

(i) for the System, that

 

(a)

(I) the System has successfully and continuously (other than by reason of Force
Majeure in which case the test period shall be extended for a time period agreed
between the Parties) functioned in compliance with the System Performance
Requirements during the period of ninety (90) consecutive days after the Date of
Provisional Acceptance or

12

 

 

(II) if the System shall have failed to meet the System Performance Requirements
at any time during such period (other than by reason of Force Majeure), the
Seller has corrected such failure and the System has successfully and
continuously (other than by reason of Force Majeure in which case the test
period shall be extended for a time period agreed between the Parties)
functioned in compliance with the System Performance Requirements for such
additional period of time not to exceed ninety (90) days (and not to end prior
to the date 90 days after the Date of Provisional Acceptance) as reasonably
determined by the Licensed Engineer as being sufficient to confirm that such
failure has been corrected and that no other failures are likely to appear and

 

(b) all deficiencies noted in the Certificate of Provisional Acceptance have
been corrected (other than minor deficiencies which will not affect the
operation of the System, in respect of which an equitable adjustment to the
Contract Price will be made) and

 

(c) Seller has complied in all material respects with Article 18 (Intellectual
Property).

 

READY FOR PROVISIONAL ACCEPTANCE means

(i) with respect to any Segment,

 

(a) if the System is not, at the same time, also Ready for Provisional
Acceptance, the Purchaser has consented, in its sole discretion, to accept such
Segment as Ready for Provisional Acceptance,

13

 

 

(b) such Segment is complete in all material respects (and in any event is Ready
for Commercial Acceptance),

 

 

 

 

(c) the results of Acceptance Testing of such System demonstrate that such
System has satisfied the System Performance Requirements,

 

(d) Seller has substantially performed its obligations under Article 18
(Intellectual Property) then required to be performed by it,

 

(e) all Permits are obtained for such Segment, and

 

(ii) with respect to the System, the System is complete in all material respects
(and in any event is Ready for Commercial Acceptance)

 

REPRESENTATIVES has the meaning set forth in Article 36(B).

RETESTING has the meaning set forth in Article 9(B)(3).

 

RESTRUCURING AGREEMENT means that certain agreement dated of even date herewith
by and among, PTH, USPR, Resource Technology Corp, and its shareholders.

14

 

 

 

SELLER PERMITS means all Permits that the Seller needs to conduct its business
and all Permits, which the Seller must acquire, in order to carry out its
operations to perform the work.

 

SEGMENT means any Component of the System.

 

SUPPLIES means any and all materials, plant, machinery, equipment, hardware and
items supplied by the Seller under this Contract.

 

SUSPENSION means a suspension in pursuant to Article 15(A) or 15(B).

 

SYSTEM has the meaning set forth in the Recitals.

 

SYSTEM PERFORMANCE REQUIREMENTS has the meaning set forth herein with respect to
the system input/output.

 

SYSTEM UPGRADES or UPGRADE WORK means any improvements and/or advancements in
the System or technology performed by Seller.

 

TAX means any tax, duty, levy, charge or custom (including, without limitation,
any sales or use tax, or duty relating to the Contract items and fiscal stamps
connected with Contract legalization) imposed or collected by any taxing
authority or agency (domestic or foreign).

15

 

 

TRANSFEREE means any entity to which purchaser assigns rights hereunder pursuant
to Article 37(D) hereof.

 

UPGRADE BILLING SCHEDULE means the billing schedule attached hereto as Appendix
1 in the Draw Schedule.

WARRANTY PERIOD has the meaning set forth in Article 10(A).

 

WORK means all activities and services (other than the activities and services
specified in this Contract to be provided by Purchaser) necessary to be
performed or provided in developing, planning, designing, manufacturing,
constructing, delivering, installing and testing the System, until the System is
Ready for Final Acceptance, including without limitation, designating,
coordinating and assisting in obtaining all Permits. Whether or not used in
conjunction with the term "Supplies", the term "Work" shall always be deemed to
include the provision of the relevant Supplies, unless the context requires
otherwise.

16

 

 

 

ARTICLE 4

CONTRACT PRICE

 

A. Contract Price

 

1. The Initial Contract Price for the Work, in United States Dollars (US$), is
estimated to be based on actual third party costs of approximately Eighteen
Million Dollars ($18,000,000.00) (the "Initial Contract Price") to be paid two
thirds (2/3) by Purchaser and one third (1/3) by Seller. The Initial Contract
Price does not include the cost of any contract variations as provided for in
Article 6 (Contract Variations), any Taxes, and the external costs and

 

expenses of obtaining Owner Permits, as described in Article 7, and any of the
foregoing will be paid two thirds (2/3) by Purchaser and one third (1/3) by
Seller. The Initial Contract Price includes all charges for CIF, all costs and
expenses incurred in obtaining all Seller Permits and all internal costs of
obtaining Owner Permits and all costs and expenses incurred with respect to
preparation of the System.

 

2. The preliminary terms of the Draw Schedule are set froth on Appendix I,
however a more specific schedule identifying Work milestones, and payments of
the Initial Contract Price, among other terms will be completed by the parties
at a later date.

 

3. The Initial Contract Price will cover the costs and expenses of the Payment
Escrow Agent.

17

 

 

4. The Seller will not arrange for any Permit which requires payments to be made
by the Purchaser or made after the System is Ready for Provisional Acceptance,
without the prior written consent of the Purchaser.

 

B. Taxes, Levies and Duties

 

1. The Initial Contract Price and any System Upgrade, as stated in Article 4(A)
above, excludes any Tax. The Initial Contract Price shall without duplication be
adjusted for any Tax imposed on or in connection with this Contract (including,
without limitation, the execution and delivery of this Contract, the Work, and
the Supplies, but excluding any Excluded Taxes) (any such Taxes, other than
Excluded Taxes, are hereinafter referred to as "Contract Taxes"). Seller has
provided a good faith estimate of the Contract Taxes payable by the Purchaser;
it being understood by the parties that the Seller shall have no liability under
this Contract or otherwise to the Purchaser for any errors or omissions in such
estimate or any losses arising therefrom. The Seller shall be responsible for
any Excluded Tax that might be incurred by the Seller as well as any Tax
described in clause (iv) of the definition of Excluded Tax. Purchaser is
responsible for sales tax as it relates to the purchase of the System based on
the contract price.

 

2. The Purchaser will be ultimately responsible for the payment of two thirds
(2/3) of all Contract Taxes. In the case of any Contract Taxes attributable to
Purchaser and paid by the Seller, the Seller shall submit payment on the
Purchaser's behalf and Seller will be reimbursed by the Purchaser in accordance
with Article 5 (Terms of Payment by Purchaser).

18

 

 

 

3. The Seller agrees to use reasonable efforts to cooperate with and assist
Purchaser in its efforts (i) to have Supplies which are the subject of this
Contract made exempt from Contract Taxes, whether in the manufacture of the
Supplies or related to the importation or location or installation of the
Supplies, (ii) to request revisions, drawbacks, remissions, reclassifications or
the like to the jurisdictions identified by the Purchaser; or (iii) to reduce or
eliminate Contract Taxes (including the provision of applicable certifications
and forms) and to obtain any available refunds of Contract Taxes, provided that
the Seller shall not be required to act other than in accordance with the
relevant Laws then in force. The Purchaser shall reimburse the Seller, in
accordance with Article 5, for any reasonable costs (including the reasonable
fees and expenses of legal counsel, accountants and other advisors) incurred by
the Seller under this Article 4(B)(3) provided that Purchaser was notified and
has consented to the incurrence of such costs, fees and expenses. Seller shall
not be required to cooperate with and assist Purchaser in its efforts under this
Article 4(B)(3) or to take any action hereunder which in the Seller's good faith
judgment would incur any costs or if in Seller's good faith judgment it would be
advisable to obtain the advice of counsel, accountants or other advisors prior
to cooperating with or assisting purchaser or taking any action, unless in each
case, Purchaser has agreed to reimburse Seller under the foregoing provision.

 

4. With respect to the System, the Seller shall provide evidence of having made
all payments for Taxes included in the Contract Price or described in clause
(iv) of the definition of Excluded Taxes, shall be provided within sixty (60)
days of the date of each such payment.

19

 

 

 

5. As part of Work, the Seller and Buyer shall obtain at shared expense (50/50),
on Purchaser's behalf, any import license or other official authorization and
carry out all customs formalities necessary for the importation or exportation
of goods in connection with such Work. The Purchaser agrees to be the Importer
or Exporter of Record or designate an Importer or Exporter of Record/Consignee
on its behalf. Purchaser must provide a Letter of Authorization from any third
party designate stating it agrees to be the Importer or Exporter of Record on
Purchaser's behalf and identify the name and address of the designated Importer
or Exporter of Record.

 

C. Withholding Tax

 

1. If withholding for any Tax is required in respect of any payment to the
Seller, the Purchaser shall (i) withhold the appropriate amount from such
payment, (ii) pay such amount to the relevant authorities in accordance with the
applicable Laws and (iii) in the case of any such withholding in respect of a
Contract Tax and subject to the Seller's satisfying the obligations set forth in
the last sentence of this Article 4(C)(1), pay the Seller an additional amount
such that the net amount received by the Seller is the amount the Seller would
have received in the absence of such withholding. In such a case, the Purchaser
shall provide to the Seller, as soon as reasonably practicable, a certified copy
of an official tax receipt for any Tax which is retained from any payment due to
the Seller or for any Tax which is paid on behalf of the Seller. All such
receipts shall be in the name of the Seller. The Seller agrees to complete
accurately and timely provide to the Purchaser or, if required, to the
applicable Taxing authority, such forms, certifications or other documents as
may be requested in timely manner by Purchaser, in order to allow it to make
payments to the Seller without any deduction or withholding on account of
withholding Taxes (or at a reduced rate thereof) or to receive a refund of any
amounts deducted or withheld on account of withholding Taxes.

20

 

 

 

2. If the Seller shall become aware that it is entitled to receive a refund or
credit from a relevant taxing or governmental authority in respect of a Contract
Tax as to which the Purchaser has paid an additional amount pursuant to Article
4(C)(1) above, the Seller shall promptly notify the Purchaser of the
availability of such refund or credit and shall, within 30 days after receipt of
a request by the Purchaser (whether as a result of notification that it has made
to the Purchaser or otherwise), make a claim to such taxing or governmental
authority for such refund or credit at the Purchaser's expense. If the Seller
receives a refund or credit in respect of a Contract Tax as to which the
Purchaser has paid an additional amount pursuant to Article 4(C)(1) above, or
if, as a result of the Purchaser's payment of such additional amounts, the
Seller or any other member of an affiliated group, as defined in section 1504(a)
of the Code, of which the Seller is a member, receives a credit against Taxes
imposed on its income or franchise taxes imposed on it by the country under the
laws of which it is organized or any political subdivision thereof, the Seller
shall promptly notify the Purchaser of such refund or credit and shall within 30
days from the date of receipt of such refund or benefit of such credit pay over
the amount of such refund or benefit of such credit including any interest paid
or credited by the relevant taxing or governmental authority with respect to
such refund or credit) to the Purchaser (but only to the extent of the
additional payments made by the Purchaser under Article 4(C)(1) above with
respect to the Contract Tax giving rise to such refund or credit), net of all
out-of-pocket expenses of the Seller; provided, however, that the Purchaser,
upon the request of the Seller agrees to repay the amount paid over to the
Purchaser (plus penalties, interest or other charges due to the appropriate
authorities in connection therewith) to the Seller in the event the Seller is
required to repay such refund or credit to such relevant authority.

21

 

 

 

 

ARTICLE 5

TERMS OF PAYMENT BY PURCHASER

 

A. General Conditions of Payment

 

1. All payments shall be made and all invoices shall be rendered in US Dollars
(USD). The Purchaser shall be responsible for and shall pay all costs and fees
for payment, as well as the banking and wiring costs. All banking documents and
correspondence must be in English.

 

B. Invoice Procedures

 

1. All invoices for Work shall be submitted according to the Billing Schedule,
provided, that the appropriate Billing Milestones as per Draw Schedule have been
achieved.

 

2. Any Contract Variations shall be invoiced and paid in accordance with the
terms of the Contract Variation as specified in Article 6 (Contract Variations).

 

3. Invoices for amounts not described in Sub-Sections 1 and 2 above, which may
become payable hereunder shall be submitted after applicable costs have been
incurred or such other time as may be specified in this Contract.

22

 

 

 

C. Payment Procedures

 

1. The Purchaser shall pay the Seller, and the Seller shall accept payment, in
accordance with this Article 5 (Terms of Payment by Purchaser) and the Draw
Schedule attached hereto as Appendix 1. All payments due and owing to the Seller
shall be paid to the Seller (and each invoice shall so provide) and payment to
the Prime Seller shall be deemed payment to the Seller.

 

2. Purchaser agrees to pay an initial payment to Seller in the estimated of
amount of $1,500,000.00 as stated in the Draw Schedule. The stated sum shall be
released to Seller as stated in the Draw Schedule. Failure to receive this
payment shall entitle Seller to immediately suspend Work hereunder.

 

3. Invoices given to the Purchaser (and the Licensed Engineer) on or before the
last day of any month shall, subject to Article 5(C)(5) below, be due and
payable on the last day of the next month or such other time as may be specified
in this Contract.

 

4. Invoices not paid when due shall accrue late payment charges from the day,
following the day, on which payment was due until the day on which it is paid.
Invoices for such extended payment charges shall not be issued for an amount
less than U.S. $10,000. Extended payment charges shall be computed at the rate
of one percent (1%) per month.

23

 

 

 

5. In the event that the Purchaser has an objection to any invoice or other
payment obligation or any amount owing by Seller to Purchaser shall not have
been paid when due, the Purchaser shall promptly notify the Seller of such
objection and such amount, and the Purchaser and Seller shall make every
reasonable effort to settle promptly the dispute concerning the payment(s) in
question. In the event such dispute cannot be settled, the Seller, the Purchaser
and Escrow Agent will execute and deliver a Payment Escrow Agreement with such
changes therein as the Escrow Agent may reasonably request, and the Purchaser
will have the right to withhold payment of the disputed amount(s) (or withhold
from the invoice amount a sum equal to the amount purportedly owing by Seller)
so long as it deposits, in full, such disputed amount(s) into the Dispute
Account.

 

(a) Provided such disputed amount is placed into the Dispute Account in a timely
manner, the Purchaser shall not be deemed to be in breach of or in default for
failing to pay Seller.

 

(b) The Escrow Agent will distribute the disputed amount in accordance with the
terms of the Escrow Instructions.

 

(c) In addition, the prevailing Party shall be entitled to receive from the
Dispute Account an amount equal to the interest earned by the Escrow Agent on
the distributed, disputed amount, which shall be distributed by the Escrow Agent
under clause (b) above.

24

 

 

 

6. The Purchaser shall make timely payments for that portion of the invoice not
in dispute in accordance with Article 5(C) or such payments will be assessed
extended payment charges as set forth in Article 5(C)(4). Pending resolution of
the dispute, the Purchaser may not withhold payment (unless also subject to
dispute) on any other invoice concerning different goods and/or services
submitted by Seller.

 

 

ARTICLE 6

CONTRACT VARIATIONS

 

A. Subject to subparagraph C below, either Party may request, during
construction of the System by written order, a contract variation ("Contract
Variation") requiring additions or alterations to, deviations or deductions from
the System. If the other Party consents, in its sole discretion, this change
will be formalized as an amendment to this Contract by a Contract Variation;
provided, that the Seller will not unreasonably withhold its consent to a
Contract Variation requested by the Purchaser.

 

B. A Contract Variation shall not become effective unless and until the price
adjustment, the terms and schedule of payment and the extension of time and all
other terms have been mutually agreed upon by the Parties (and the Parties shall
act reasonably and in good faith in connection with all such terms) and such
Contract Variation is signed by an authorized representative of each Party. Each
Contract Variation shall be incorporated as an amendment to the Contract.

25

 

 

 

C. Seller may seek a Contract Variation only if, after the date hereof, a change
of any Law (except those, and to the extent, affecting only Taxes or wages)
occurs which requires a change in the Work which affects the costs (other than
wages) incurred or to be incurred by the Seller or any combination of the
foregoing and Purchaser shall agree to any such change in Work to an equitable
adjustment to the Contract Price. As of the date hereof, neither Party has
Actual Knowledge of any proposed change in any Law that would require a change
in the Work.

 

 

ARTICLE 7

RESPONSIBILITIES FOR PERMITS; COMPLIANCE WITH LAWS

 

A. The Seller shall assist the Purchaser to obtain all Permits (except those
specified in paragraph C below), to the extent that Seller's cooperation and
assistance are necessary for Purchaser to expeditiously and cost-efficiently
obtain such Permits. The Purchaser agrees to respond promptly to any such
request from Seller and vice versa. Further, the Seller agrees that it will not
impede or interfere with Purchaser's activities or Purchaser's abilities to
perform its obligations. Upon notice from Seller with respect to a Permit or
receipt by Purchaser of a copy of a Permit, Purchaser shall fulfill all
conditions of such Permit and perform all responsibilities thereunder, except to
the extent that such conditions or responsibilities are those of the Seller
under the Work. Purchaser will inform Seller as to any such conditions or
responsibilities that are not ordinary and routine and obtain Seller's consent
thereto prior to arranging for any such Permit.

26

 

 

 

B. The Purchaser, with assistance from Seller, shall have the responsibility for
obtaining all Permits, at the Purchaser's sole cost and expense in the case of
Purchaser’s Permits. In the case of Purchaser Permits, Purchaser shall reimburse
Seller for all "external" costs and expenses incurred by Seller in connection
with obtaining on behalf of Purchaser all Purchaser Permits, such as any
application fees, fees of Licensed Engineers or consultants travel costs needed
to provide environmental or other required reports and fees of independent
counsel required to obtain such Permits. Such "external" costs shall not include
any overhead charges or costs and expenses of employees of Seller. To the extent
that Seller's engineers, lawyers or other employees have the ability to perform
work in obtaining Owner Permits, Seller shall not charge for use of independent
parties to perform such work. The Initial Contract Price includes a fee for
Seller to generally manage obtaining Owner Permits, including to identify
Permits, prepare and file for them, and follow-up on obtaining them, and such
activities shall not be billed to Purchaser; this provision shall apply to
Seller as to its country of incorporation; foreign services are not contemplated
in this provision. The Seller will cause all Owner Permits not issued in the
name of Purchaser to be assignable to Purchaser, and to be assigned to Purchaser
at the time title to the System is transferred to Purchaser pursuant to this
Contract. Seller will cause all Purchaser Permits to provide that any payments
thereunder are the obligation of Purchaser and not of Seller.

 

C. Any delay in obtaining or failure to obtain any Purchaser Permit shall
constitute a Force Majeure and be treated as described in Article 17 (Force
Majeure), except to the extent such delay is a result of Seller's willful
misconduct.

27

 

 

 

D. Except with respect to variations necessitated by complying with any changes,
enacted after the date hereof, in any Laws (the costs with respect to which
shall be borne two thirds (2/3) by the Purchaser), the Seller and Purchaser
shall be equally responsible for the payment of any and all costs incurred as a
result of the need to vary design, drawings, plans or procedures to comply with
any of the circumstances set forth in this Article. The Seller shall, before
making any variations from the designs, drawings, plans or procedures that may
be necessitated by so complying with any Laws and that would represent a
material change to the overall design of the System, give to the Purchaser
written notice, specifying the variations proposed to be made, and the reasons
for making them. As of the date hereof, neither Party has Actual Knowledge of
any proposed changes in the Laws, which would necessitate any such variation.

 

E. The Seller shall (i) give all notices required by any Laws to be given to any
authority and (ii) perform or permit the performance by authorized persons of
any inspection required by the said Laws.

 

F. As part of the Initial Contract Price, the Seller shall obtain, if
applicable, at its own risk and expense, any export and import license and other
official authorization and carry out all customs formalities for the exportation
and importation of goods and, where necessary, for their transit through another
country.

 

28

 

 

 

ARTICLE 8

SYSTEM LOCATION/LEASEHOLD RIGHTS

 

A. The System is to be constructed at suitable location on Seller’s premises
located at 75780 Baseline Road, 29 Palms, California 92277 (“Premises”).

 

B. During the Term (as defined herein) and subject to the other terms of this
subparagraph B, Seller hereby grants Purchaser a leasehold interest to use the
Premises, with rights of ingress and egress, for purposes of owning, operating,
repairing and maintaining the System, and selling the precious and other metals
resulting from System. The term of the lease granted herein shall be equal to
the term of the License Agreement (“Term”). The rent shall be $100 per year,
payable annually.

 

ARTICLE 9

ACCEPTANCE

 

A. General

 

1. The Acceptance Testing shall be performed by the Seller upon completion of
the system. The Purchaser and its designated representatives (including the
Licensed Engineer) may observe, at their own expense, the Seller's tests and
review the test results. Purchaser may request and conduct any additional tests,
at its own expense, but any delay caused by such process shall be a Force
Majeure event.

29

 

 

 

2. Until the Date of Final Acceptance of the System, the Purchaser agrees to
allow Seller access to the System. Additionally, after final acceptance, at
least five members of Seller’s group shall have access to the facility for
testing and tour purposes after giving reasonable notice to Purchaser the access
to which will not be unreasonably withheld.

 

3. The Purchaser shall issue a Certificate of Commercial Acceptance in
accordance with the provisions of Article 9(D)(1).

 

4. Once a Segment of the System or the System is Ready for Provisional
Acceptance, the Purchaser shall issue a Certificate of Provisional Acceptance,
provided, that it is within the Purchaser's sole discretion as to whether to
accept a Segment instead of the System.

 

5. Once the System is Ready for Final Acceptance, the Purchaser shall issue a
Certificate of Final Acceptance.

 

6. The Purchaser shall not unreasonably withhold or delay issuance of a
Certificate of Commercial Acceptance, a Certificate of Provisional Acceptance or
a Certificate of Final Acceptance.

 

7. The Seller agrees that the Date of Provisional Acceptance or Commercial
Acceptance of the System is projected to occur within the date(s) set forth in
the Draw Schedule (to be agreed by the parties), as such date may be extended
under Article 6 (Contract Variations), Article 17 (Force Majeure) or otherwise
under this Contract or by agreement of the Parties.

30

 

 

 

8. The Date of Commercial Acceptance, Provisional Acceptance and Final
Acceptance, as the case may be, shall be deemed to have occurred with respect to
a Segment or the System if a Certificate of Commercial Acceptance, a Certificate
of Provisional Acceptance or a Certificate of Final Acceptance is issued with
respect thereto.

 

B. Notice of Acceptance or Rejection

 

1. Within thirty (30) days of receipt by Purchaser and Licensed Engineer that
preliminary work is finished or a Report has been provided to Purchaser, the
Purchaser must issue a notification to the Seller of one of the following:

 

(a) issue a Certificate of Provisional Acceptance in accordance with Article
9(C); or

 

(b) not issue a Certificate of Provisional Acceptance, but instead the issue of
a Certificate of Commercial Acceptance in accordance with Article 9(D) below; or

 

(c) reject the System in its existing condition and provide a written
explanation of reasons for rejection and not issue a Certificate of Provisional
Acceptance nor a Certificate of Commercial Acceptance,.

31

 

 

2. On receipt of a notice from the Purchaser pursuant to Article 9(B)(1)(c)
above, the Seller shall be entitled to address any disputes and explain any
discrepancies to the Purchaser regarding the results of the Acceptance Testing
within sixty (60) days of such notice. Unless Purchaser, for good cause, rejects
such explanation, it shall issue a new notice pursuant to Article 9(B)(1) above,
which shall be deemed to have been issued on the date of the original notice.

 

3. In case of rejection, and if the explanation by the Seller as in Article
9(B)(2) above is not accepted, for good cause, by the Purchaser, the Seller
shall carry out the necessary corrective actions and will effect a new series of
Acceptance Testing ("Retesting"). After receipt by Purchaser and Independent
Engineer of the new Report describing the results of Retesting, the Purchaser
will be granted a new period of thirty (30) days to analyze the new Report
according to the provisions of Article 9(B)(1) and any new notice of the
Purchaser shall apply from the date the Purchaser receives such new Report.

 

C. Provisional Acceptance

 

1. In lieu of issuing a Certificate of Commercial Acceptance or rejecting the
System, Purchaser may issue a Certificate of Provisional Acceptance which sets
forth the conditions under which the System is accepted by Purchaser. The
Certificate of Provisional Acceptance may have annexed to it a list of any
outstanding deficiencies to be corrected by the Seller.

 

2. Not Applicable

32

 

 

 

D. Commercial Acceptance

 

1. A Certificate of Commercial Acceptance shall be issued by Purchaser with
respect to the System if the results of the Acceptance Testing demonstrate that
such System does not justify the issuance of a Certificate of Provisional
Acceptance, but nevertheless, such System is Ready for Commercial Acceptance.

 

2. Each Certificate of Commercial Acceptance shall have annexed to it a mutually
agreed list of all outstanding items to be completed by the Seller.

 

3. Omitted

 

4. When the outstanding items referenced in Article 9(D)(3) above have been
remedied, and the System otherwise Ready for Provisional Acceptance, the
Purchaser will promptly issue a Certificate of Provisional Acceptance.

 

5. The issuance of a Certificate of Commercial Acceptance with respect to the
System shall in no way relieve the Seller from its obligation to provide a
System conforming with the Performance Requirements at the time of the issuance
of a Certificate of Commercial Acceptance.

 

E. Final Acceptance

33

 

 

 

1. At the conclusion of the system working to Performance Requirements for
ninety (90) consecutive days, Seller shall issue Purchaser a Final Commissioning
Report. Within thirty (30) days of the date of receipt by Purchaser and Licensed
Engineer of a Final Commissioning Report, the Purchaser shall issue a
Certificate of Final Acceptance or reject such Report (System has been working
to Performance Requirements for ninety 90 consecutive days). If the Purchaser
neither issues a Certificate of Final Acceptance nor rejects such Report within
such thirty (30) day period, then the Date of Final Acceptance of the System
shall be deemed to be the date such Final Commissioning Report was received by
the Purchaser.

 

F. Title and Risk of Loss

 

1. If the Purchaser, in its sole discretion, chooses to accept a Segment prior
to accepting the System, then upon (i) payment of all amounts listed in the Draw
Schedule with respect to a Segment and (ii) the issuance of a Certificate of
Commercial Acceptance or a Certificate of Provisional Acceptance with respect to
such Segment by the Purchaser in accordance with this Contract, title (free and
clear of all liens other than those deriving through or from the Purchaser) to
such Segment shall vest in the Purchaser.

 

2. Upon (i) payment of all amounts listed in the Draw Schedule with respect to
the System and (ii) the issuance of a Certificate of Commercial Acceptance or a
Certificate of Provisional Acceptance with respect to the System by the
Purchaser in accordance with this Contract, title (free and clear of all liens
other than those deriving through or from the Purchaser) to the System shall
vest in the Purchaser.

 

34

 

 

 

ARTICLE 10

WARRANTY

 

A. The Seller warrants that the System including its spares, shall be free from
defects in materials, supplies, workmanship and design for a period of 10 years
commencing from the Date of Final Acceptance of the System.

 

1. During the Warranty Period for the System, the Seller shall make good, by
repair or replacement, at its sole option and at its sole cost and expense, any
defects in the System including any spares, which may become apparent or be
discovered due to imperfect workmanship, faulty design or faulty material
supplied by the Seller, or any act, neglect or omission on the Seller’s part.

 

(a) If at any time within the Warranty Period for a System Upgrade any defect
occurs which causes the System to fail to meet its overall Performance
Requirements, the Seller shall repair or replace such part or parts at no cost
to Purchaser. In making such repairs, Seller may make changes to the System, or
substitute equipment of later or comparable design, provided the changes,
modifications, or substitutions under normal and proper use do not cause them to
fail to meet the Performance Requirements.

 

(b) The Seller shall use commercially reasonable efforts to minimize the period
of time that any Segment or the System is out of service for testing and repair.
The Purchaser agrees to cooperate with the Seller to facilitate the Seller's
repair activity.

35

 

 

 

(c) It is understood that if there is a problem on the System, the Seller will
immediately dispatch the maintenance authority to effect repairs.

 

(i) The Seller shall be given advance notice and be entitled to have a
representative on site to observe the repairs and shall be given the earliest
possible notice of any such repair.

 

(ii) Subject to the foregoing and to Article 10(B), any repair by the Purchaser
shall not in any way diminish the Seller's obligation under the warranty. Any
equipment discovered to be defective or faulty and recovered during a warranty
repair shall be returned to the Seller at its request at no cost to Purchaser.

 

(d) In the event that the Seller fails to make the repair within a commercially
reasonable timeframe or to make commercially reasonable efforts to minimize the
period of time that the System is out of service for repair, the Purchaser may
repair the System and Seller shall reimburse the Purchaser for repair costs and,
with respect to any such repair relating to a defect identified in good faith by
Purchaser in writing.

 

(i) The Seller shall be given advance notice and be entitled to have a
representative on site to observe on site and shall be given the earliest
possible notice of any such repair.

36

 

 

 

(ii) Subject to the foregoing, any repair by the Purchaser shall not in any way
diminish the Seller's obligation under the warranty. Any equipment discovered to
be defective or faulty and recovered during a warranty repair shall be returned
to the Seller at its request.

 

2. The Seller shall effectuate all warranty repairs of the System and shall
supply all necessary repair materials. However, the Seller may use, with the
consent of the Purchaser, which shall not be unreasonably withheld, the
materials needed to effectuate a repair from the Purchaser's available spare
materials. The Seller shall promptly replace in kind such materials supplied
from the Purchaser's spare materials. The replacement of or reimbursement for
such materials shall be made at a time mutually agreed to by the Purchaser and
the Seller.

 

3. The Seller warrants that services furnished hereunder will be performed in a
good and workmanlike manner using materials free from defects except when such
materials are provided by the Purchaser (it being understood that all materials
arranged for directly by Seller, whether or not purchased in the name of
Purchaser, are not materials provided by the Purchaser). If such services prove
to be not so performed and Purchaser notifies the Seller within six (6) months
from the completion of the service, the Seller will promptly correct the defect.

 

4. Any part, which replaces a defective part during the applicable Warranty
Period, shall be subject to the remaining Warranty Period of the part that was
replaced. However, the Warranty Period shall never exceed 10 years from the Date
of Final Acceptance of the System.

37

 

 

 

B. The warranties provided above in Articles 10(A) and (B) by the Seller shall
not apply to defects or failures of performance, which result from damage caused
by acts or omissions of the Purchaser or its agents, employees or
representatives or third parties (other than the Seller), or which result from
modifications, misuse, neglect, accident or abuse, repair, storage or
maintenance by other than the Seller or its agents or, use in a manner not in
accordance with the System Description, Operating Manuals, or other causes set
forth in Article 12 (Purchaser's Obligations) or Article 17 (Force Majeure).

 

C. The foregoing warranty is exclusive and is in lieu of all other express and
implied warranties including, but not limited to, warranties of merchantability
and fitness for a particular purpose, which are specifically disclaimed.

 

D. The Seller shall, in accordance with its normal operating practices,
investigate any defective part or parts repaired or replaced pursuant to this
Article 10 to determine the type of defect and the cause of failure of the part
or parts. The Seller shall provide a written report to the Purchaser on the
results of the investigation, if any.

 

38

 

 

 

ARTICLE 11

SELLER SUPPORT

 

A. As per the Operating and Maintenance Contract, for a the period set forth in
the Operating and Maintenance Agreement, the Seller will make available to the
Purchaser replacement parts and repair service for the System as may be
reasonably necessary for its operation, maintenance or repair, with exception of
the composite alloy rods. Where identical parts cannot be supplied, the Seller
shall provide fully compatible parts with characteristics equal or superior to
those originally provided by the Seller. Such parts and services shall be
provided under commercially reasonable conditions of price and delivery as set
forth in more detail in the Operating/Maintenance Contract.

 

B. Notwithstanding Article 11(A), if for any reason the Seller or Seller's
suppliers intend to cease or ceases manufacturing or having manufactured
identical or fully compatible replacement parts, the Seller shall use reasonable
efforts to give one year's prior written notice to the Purchaser to allow the
Purchaser to order from the Seller any required replacement parts and shall
provide full details of the arrangements to provide equivalents.

39

 

 

 

 

ARTICLE 12

PURCHASER'S OBLIGATIONS

 

A. Purchaser agrees to pay all amounts payable by it when due under this
Contract and Draw Schedule to perform all of its other obligations under this
Contract.

 

B. If any loss, damage, delay or failure of performance of the System or a
System Upgrade results from the Purchaser's failure to perform its obligations
under this Contract and results in an increase in the costs of performance or
the time required for performance of any of the Seller's duties or obligations
under this Contract, the Seller shall be entitled, as appropriate, to (i) an
equitable adjustment in the Contract Price, (ii) an equitable extension of time
for completion of its Work, (iii) reimbursement for all such additional costs
incurred, and (iv) to the extent necessary in light of Purchaser's failure and
the adjustments made in accordance with clauses (i), (ii) and (iii) above, an
equitable adjustment of the Work.

 

1. The Seller shall inform the Purchaser promptly of any occurrence covered
under this Article 12(C), and shall use reasonable efforts to minimize any such
additional costs or delay.

40

 

 

 

2. The Seller shall promptly provide to the Purchaser an estimate of the
anticipated additional costs and time required to complete the Work and request
relief from contractual obligations or duties, as appropriate. Purchaser shall,
upon notification, make advance payment to Seller for the estimated amount of
anticipated additional costs; provided that Purchaser may deposit such amount
into the Dispute Account and Article 5(C)(5) shall apply. Seller shall without
limiting Purchaser's obligations in the foregoing sentence, discuss such costs
with Purchaser upon Purchaser's request.

 

3. As soon as reasonably practicable after the actual costs become known to the
Seller, the Seller shall provide a statement of such actual costs to the
Purchaser.

 

4. If the estimated amount is greater than the amount of actual costs, then the
Seller shall reimburse the Purchaser. If the amount of actual costs incurred is
greater than the estimated amount, then the Purchaser shall reimburse the Seller
for any shortfall in accordance with Article 5 (Terms of Payment of Purchaser).

41

 

 

ARTICLE 13

TERMINATION FOR DEFAULT

 

A. Either Party may, by written Notice of Termination for Default, immediately
upon receipt or such later date as specified in the notice, terminate the whole
or any part of this Contract in any one of the following circumstances (each an
"Event of Default"):

 

1. In the case of the Purchaser, (a) if Seller materially fails to comply with
the terms and conditions of this Contract and, if such failure occurs prior to
the Date of Commercial Acceptance or the Date of Provisional Acceptance, it
would not be reasonable to believe that the Seller will be able to provide the
System which is Ready for Provisional Acceptance, within two hundred (200) days
after the Scheduled Date of Final Acceptance as set forth in the Draw Schedule
or (b) the Seller fails to cause the System to be Ready for Provisional
Acceptance within two hundred (200) days after the Schedule Date of Final
Acceptance as set forth in the Draw Schedule;

 

2. If the other Party defaults on any of its payment obligations and does not
cure such default within a period of thirty (30) days (or such longer period as
the non-breaching Party may authorize in writing) after receipt of written
notice demanding cure (subject to dispute provisions);

42

 

 

3. If the other Party shall commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, or shall consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it, or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due, or shall
take any corporate action to authorize any of the foregoing;

 

4. If an involuntary case or other proceeding shall be commenced against the
other Party seeking liquidation, reorganization or other relief with respect to
it or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of sixty 60 days; or an order for relief
shall be entered against the other Party.

 

B. If this Contract is terminated by the Purchaser as provided in Article 13(A),
the Purchaser, in addition to any other rights provided in this Article and upon
payment to Seller of all monies due and owing as set forth in Article 13(C)
below, may require the Seller to transfer title and deliver to the Purchaser in
the manner and to the extent directed by the Purchaser any completed part of the
System, equipment, material or supplies, and such partially completed materials,
parts, tools, dies, jigs, fixtures, plans, drawings, information, and contract
rights (hereinafter collectively "Manufacturing Materials") as the Seller has
had specifically produced or specifically acquired for the performance of such
part of this Contract as has been terminated and which, if this Contract had
been completed, would have been required to be furnished to

43

 

 

 

the Purchaser; and the Seller shall, upon the direction of the Purchaser,
protect and preserve property in the Seller's possession in which the Purchaser
has an interest.

 

C. If the Contract is terminated by as provided in Article 13(A) if Purchaser as
provided in Article 13(A) terminates the Contract, the Seller shall pay the
total of:

 

1. the cost of settling and paying claims arising out of the termination of Work
under the contracts and orders, as provided in Article 14(B)(3) below which are
properly chargeable to the terminated portion of this Contract; and

 

2. the reasonable costs of settlement including accounting, legal, clerical and
other expenses necessary for the preparation of settlement claims and supporting
data with respect to the terminated portion of this Contract and for termination
and settlement of contracts thereunder, together with reasonable storage,
transportation and other costs incurred in connection with the protection,
preservation and disposition of property proper to this Contract.

 

Additionally, if the Contract is terminated by Seller as provided in Article
13(A), the Purchaser shall pay the total of:

 

1. the cost of settling and paying claims arising out of the termination of Work
under the contracts and orders, as provided in Article 14(B)(3) below which are
properly chargeable to the terminated portion of this Contract; and

44

 

 

 

2. the reasonable costs of settlement including accounting, legal, clerical and
other expenses necessary for the preparation of settlement claims and supporting
data with respect to the terminated portion of this Contract and for termination
and settlement of contracts thereunder, together with reasonable storage,
transportation and other costs incurred in connection with the protection,
preservation and disposition of property proper to this Contract

 

D. Force Majeure events pursuant to Article 17 (Force Majeure) shall not
constitute a default or provide a basis for termination under this Article.

 

E. Regardless of any termination of this Contract as provided in Article 13(A),
neither Party shall be relieved from any liability for damages or otherwise
which may have been incurred by reason of any breach of this Contract.

 

F. Without limitation to the foregoing, in the event that Purchaser terminates
this Contract pursuant to Article 13(A), the Seller shall be liable to Purchaser
(without duplication) for the total of all costs and expenses incurred by
Purchaser in completing the Work or in correcting deficiencies in the Work to
the extent that the payments made to Seller pursuant to this Contract, together
with such costs and expenses, exceed the Contract Price.

 

45

 

 

 

ARTICLE 14

PERFORMANCE OF WORK

 

A. Seller’s performance of work standards shall be in good and workmanlike
manner in accordance with industry standards. The Performance of Work under this
Contract may be terminated by the Purchaser in whole, or in part, for breach of
material elements of this Agreement pursuant to the covenants herein. The
Purchaser shall deliver to the Seller a written notice specifying the extent to
which performance of Work under this Contract is terminated, and the date upon
which such termination becomes effective (a "Notice of Termination"). Upon
termination, the Purchaser will make payment to Seller of all monies due and
owing as set forth in Article 14(D) below.

 

B. After receipt of such Notice of Termination, and except as otherwise directed
by the Purchaser, the Seller shall:

 

1. Stop Work under this Contract on the date and to the extent specified in the
Notice of Termination;

2. Place no further orders or contracts for materials, services or facilities
except as may be necessary for completion of such portion of Work under this
Contract as is not terminated;

 

3. Use reasonable efforts to terminate all orders and contracts to the extent
that they relate to the performance of Work terminated by the Notice of
Termination;

46

 

 

 

4. Assign to the Purchaser, in the manner, at the time, and to the extent
directed by the Purchaser, all of the Seller's rights, title and interest under
the orders and contracts so terminated;

 

5. Use reasonable efforts to settle all outstanding liabilities and all claims
arising out of such termination of orders and contracts, with the Purchaser's
approval or ratification to the extent required;

 

6. Transfer title and deliver to the Purchaser in the manner, at the time and to
the extent (if any) directed for the fabricated or un-fabricated System, parts,
work in process, completed work, supplies and other material produced as a part
of, or acquired in connection with, the performance of the Work terminated by
the Notice of Termination;

 

7. Use reasonable efforts to sell, in the manner, at the time, to the extent and
at the price or prices directed or authorized by the Purchaser, any property of
the types referred to in Article 14(B)(6) above provided, however, that the
Seller:

(a) shall not be required to extend credit to any buyer; and

 

(b) may acquire any such property under the conditions prescribed by and at a
price approved by the Purchaser; and provided further that the net proceeds of
any such transfer or disposition shall be applied in reduction of any payments
to be made by the Purchaser to the Seller under this Contract or, if no such
payments are due, paid in such other manner as the Purchaser may direct;

47

 

 

 

8. Complete performance of such part of the Work which was not terminated by the
Notice of Termination; and

 

9. Take such action as may be necessary, or as the Purchaser may reasonably
direct, for the protection and preservation of the property related to this
Contract which is in the Seller's possession and in which the Purchaser has
acquired or may acquire an interest.

 

C. After such Notice of Termination, the Seller shall submit to the Purchaser a
written termination claim. Such claim shall be submitted promptly, but, unless
otherwise extended, in no event later than six months from the effective date of
termination.

 

D. In the settlement of any such partial or total termination claim, the
Purchaser shall pay to the Seller the total of:

 

1. all amounts properly invoiced in accordance with the terminated portions of
the Contract plus, for Work or Supplies which have been done or provided but
which have not been invoiced, an amount calculated by reference to the prices
set forth in the Provisioning Schedule/Draw Schedule and to the amount of such
Work or Supplies done or provided, all properly charged under the terminated
portions of the Contract;

 

2. the cost of settling and paying claims arising out of the termination of Work
under the contracts in orders, as provided in Article 14(D) below which are
properly chargeable to the terminated portion of this Contract; and

48

 

 

 

3. the reasonable costs of settlement including accounting, legal, clerical and
other expenses necessary for the preparation of settlement claims and supporting
data with respect to the terminated portion of this Contract and for termination
and settlement of contracts thereunder, together with reasonable storage,
transportation and other costs incurred in connection with the protection and
disposition of property proper to this Contract.

 

E. In arriving at the amount due to the Seller under this Article 14, all
unliquidated payments made to the Seller, any liability which the Seller may
have to the Purchaser, and the agreed price for, or the proceeds of sale of any
materials, supplies or other things acquired by the Seller or sold, pursuant to
the provisions of this Article 14, and not otherwise recovered by or credited to
the Purchaser shall be deducted.

 

F. The Purchaser may, from time to time, under such terms and conditions as they
prescribe approve partial payments and payments on account against costs
incurred by the Seller in connection with the terminated portion of this
Contract. If such payments total in excess of the amount finally agreed or
determined to be due under this Article 14, such excess shall be refunded, upon
demand, by the Seller to the Purchaser.

 

G. For a period of one year after final settlement under this Contract, the
Seller shall preserve and make available to the Purchaser at reasonable times at
the Seller's office, but without direct charge to the Purchaser, all supporting
books, records and documents required to be kept relating to the terminated
Work.

49

 

 

 

 

ARTICLE 15

SUSPENSION

 

A. The Purchaser may, at its convenience, order the Seller to suspend all or
part of the Work for such period of time as the Purchaser determines to be
appropriate. If, as a result of such Suspension, the Seller incurs additional
costs or losses in the discharge of its responsibilities under this Contract,
and where such suspension, losses or costs are not caused by the Seller's act or
omission and could not have been reasonably prevented by the Seller, the Seller
shall be allowed an equitable adjustment to the Contract Price or the
Provisioning Schedule in Appendix 1 and an equitable extension in the time
required for performance.

 

B. Upon the occurrence of:

(i) an Event of Default by the Purchaser;

(ii) any transfer prior to the Date of Final Acceptance of any portion of the
System except in accordance with Article 37; or

(iii) any supplement executed by a Transferee shall not be in full force and
effect;

 

the Seller, in addition to any other rights provided in Article 13, may suspend
performance of its obligations and all Work.

50

 

 

 

C. Every forty-five (45) days, during the period of Suspension, the Parties
shall meet formally and review the circumstances surrounding the Suspension
including without limitation, the anticipated date of re-commencing Work.

 

D. Thereafter, if the Suspension continues for a total of one hundred and eighty
(180) days, the Seller may terminate the Contract by notice to the Purchaser and
the Contract shall be deemed to have been terminated by Purchaser, effective on
the date of Seller's notice, in accordance with Article 13(A) and the remaining
provisions of Article 13 shall apply.

 

 

ARTICLE 16

TITLE AND RISK OF LOSS

 

A. Except as provided in Article 18 (Intellectual Property), Article 20
(Safeguarding of Information and Technology) and Article 21 (Export Control),
title to all Supplies provided by the Seller hereunder for incorporation in or
attachment to a Segment shall pass to and vest in the Purchaser in accordance
with Article 9 (Acceptance) free and clear of all liens, claims, charges and
other encumbrances other than those deriving through Purchaser.

Risk of loss or damage to all Supplies provided by the Seller for incorporation
in or attachment to such Segment shall pass to and vest in the Purchaser in
accordance with Article 9 free and clear of all liens, claims, charges and other
encumbrances other than those deriving through Purchaser. Upon termination of
this Contract pursuant to Article 13 (Termination for Default) or 14
(Performance of Work), the Purchaser may require, upon full payment of all
amounts due thereunder (provided that, without limiting Purchaser's obligation

51

 

 

to make any such payment, if this Contract is terminated by Purchaser because of
a Bankruptcy Event and full payment shall not be required prior to the transfer
of title), that title to the equipment, materials and supplies, which has not
previously passed to the Purchaser, pass to the Purchaser, free and clear of all
liens, claims, charges and other encumbrances other than those deriving through
Purchaser.

 

B. Upon the passage of title in accordance with the terms of Article 13 (except
a transfer described in the provision of the last sentence of Article 16(A)),
the Seller warrants that all parts, materials, and equipment to which title has
passed will be free and clear of all liens, claims, charges and other
encumbrances other than those deriving through the Purchaser.

 

 

ARTICLE 17

FORCE MAJEURE

 

A. The Seller shall not be responsible for any loss, damage, delay or failure of
performance resulting directly or indirectly from any cause which is beyond its
reasonable control ("Force Majeure"), including but not limited to: delay in
obtaining or failure to obtain any Permits (subject to the provisions of Article
7(D)); acts of God or of the public enemy; acts or failure to act of any
governmental authority; war or warlike operations, civil war or commotion,
mobilizations or military call-up, and acts of similar nature; revolution,
rebellions, sabotage, and insurrections or riots; fires, floods, epidemics,
quarantine restrictions; strikes, and other labor actions; freight embargoes;
unworkable weather; acts or omissions of transporters; or the acts or failure to
act of any of the Purchaser, of its representatives or agents, provided that (i)
a loss by Seller of employees (other than by reasons of Force Majeure),

52

 

 

(ii) strikes and other labor actions involving the Seller's own work force,
(iii) the first 5 days of unworkable weather (unless any such day occurs during
the 30 days immediately preceding the then Scheduled Finish Date), (iv) the
failure (other than by reason of force majeure) of any subcontractor, supplier
or transporter to perform its obligations to Seller (including on account of
insolvency) unless such supplies or transportation or other services are
generally unavailable in the marketplace, or (v) the unavailability of any raw
materials or components, unless such raw materials or components are generally
unavailable in the marketplace or are unavailable by reason of force majeure.

 

B. If any such Force Majeure causes an increase in the time or costs required
for performance of any of its duties or obligations, the Seller shall be
entitled to an equitable extension of time for completion of the Work, but not
any adjustment in the Contract Price nor any reimbursement for any such
additional costs incurred unless such additional costs are a direct consequence
of Purchaser's acts.

C. Increase in cost due to Purchaser will be as provided for in Article 12,
Purchaser's Obligations.

 

D. The Seller shall inform the Purchaser promptly with written notification, and
in all cases within fourteen (14) days of discovery and knowledge, of any
occurrence covered under this Article and shall use its reasonable efforts to
minimize such additional delays. The Seller shall promptly provide an estimate
of the anticipated time required to complete the Work. Seller shall be entitled
to an equitable extension of time resulting from the Force Majeure condition.

53

 

 

 

E. Within thirty (30) days of receipt of such a notice from Seller, the
Purchaser and the Licensed Engineer may provide a written response. The absence
of a response shall be deemed as acceptance of Seller's notice and request for
additional time.

 

F. If a Force Majeure continues for a total of two hundred (200) days, either
Party may terminate the Contract by notice to the other and the Contract shall
be deemed to have been terminated by Purchaser, effective on the date of the
terminating Party's notice, in accordance with Article 14(A) and the remaining
provisions of Article 14 shall apply to such termination.

 

G. Every 45 days during the period of Force Majeure, the Parties shall meet and
review the circumstances surrounding the Force Majeure, including, without
limitation, the anticipated date of recommencing work.

 

 

 

 

54

 

 

 

ARTICLE 18

INTELLECTUAL PROPERTY

 

A. Ownership

 

Subject to the terms of the Licensing Agreement, all right, title, and interest
in and to all Intellectual Property created or developed specifically for this
Contract by Seller in the course of its performance under this Contract (the
"Project Intellectual Property") is and shall remain the sole property of
Seller. Additionally, all right, title and interest in and to all Intellectual
Property created or developed by Seller before commencing its performance under
this Contract, or created or developed by Seller exclusively in connection with
activities other than its performance under this Contract or in the course of
the Work but is not Project Intellectual Property (collectively, the "Seller
Intellectual Property"), is and shall remain the sole property of Seller. Unless
otherwise expressed in this Contract, no license, other than as set forth in the
Licensing Agreement, is implied or granted herein to Purchaser to any Seller
Intellectual Property by virtue of this Contract, nor by the transmittal or
disclosure of any such Seller Intellectual Property to Purchaser. Any Seller
Intellectual Property disclosed, furnished, or conveyed to Purchaser that is
marked as "Proprietary" or "Confidential" (or if transmitted orally is
identified as being proprietary or confidential in a subsequent writing) shall
be treated in accordance with the provisions of Article 20 (Safeguarding of
Information and Technology). As used herein, "Intellectual Property" means any
information, computer or other apparatus programs, software, specifications,
drawings, designs, sketches, tools, market research or operating data,
prototypes, records, documentation, works of authorship or other creative works,
ideas, concepts, methods, inventions, discoveries, improvements, adaptations to
existing IP, or other business, financial and/or technical information (whether
or not

55

 

 

protectable or registrable under any applicable intellectual property law).

 

B. Licenses

 

Seller shall furnish to Purchaser, upon the transfer of title to any portion of
the System or a System Upgrade pursuant to Article 9, copies of technical
information, specifications, drawings, designs, sketches, tools, operating data,
records, documentation and/or other types of engineering or technical data or
information relating to the operation, maintenance or repair of each item of
such portion of the System or System Upgrade as delivered by Seller (the
"Deliverable Technical Material"). Seller grants to Purchaser a perpetual,
royalty-free, non-transferable (except under the circumstances specified in
Article 18(E) below) license to use all Seller Intellectual Property included in
or necessary to use the Deliverable Technical Materials, for the purposes of
fulfilling Purchaser's rights under this Contract and using, operating or
maintaining the System (as upgraded by any System Upgrades) supplied by Seller,
with the right to employ third parties (under appropriate written obligations
respecting confidentiality) to assist Purchaser in fulfilling its rights under
this Contract and in using, operating or maintaining the System Seller grants to
Purchaser a perpetual, royalty-free, nontransferable (except under the
circumstances specified in Article 18(F) below) license to use those portions of
Deliverable Technical Materials owned or controlled by third parties (but only
to the extent of any rights which may have been granted to Seller by such third
parties), for the purpose of fulfilling Purchaser's rights under this Contract
and using, operating or maintaining the System supplied by Seller, with the
right to employ third parties (under appropriate written obligations respecting
confidentiality) to assist Purchaser in fulfilling its obligations under this
Contract and in using, operating or maintaining the System, but with no right to
sublicense.

56

 

 

 

C. TRADEMARKS, TRADENAMES, ETC.

 

No rights are granted herein to either Party to use any identification (such as,
but not limited to tradenames, trademarks, service marks or symbols, and
abbreviations, contractions, or simulations thereof) owned or used by the other
Party or its affiliates to identify itself, its affiliates or any of its
products or services. Each Party agrees that it will not, without the prior
written permission of the other Party, use such identification in advertising,
publicity, packaging, labeling, or in any other manner to identify itself or any
of its products, services, or organizations, or represent directly or indirectly
that any product, service, or organization of it is a product, service, or
organization of the other Party or its affiliates, or that any product or
service of a Party is made in accordance with or utilizes any Intellectual
Property belonging to the other Party or its affiliates.

 

D. DISCLAIMER, LIMITATION OF LIABILITY

 

SELLER REPRESENTS THAT ANY INFORMATION OR INTELLECTUAL PROPERTY FURNISHED IN
CONNECTION WITH THIS CONTRACT SHALL BE TRUE AND ACCURATE TO THE BEST OF ITS
KNOWLEDGE AND BELIEF, BUT SELLER SHALL NOT BE HELD TO ANY LIABILITY FOR
UNINTENTIONAL ERRORS OR OMISSIONS THEREIN.

 

57

 

 

 

E. REPRESENTATIONS AND WARRANTIES

 

Seller represents and warrants, to the best of its knowledge at the time of
delivery, (i) that the Deliverable Technical Materials to be furnished by Seller
under this Contract will not infringe any rights in Intellectual Property
belonging to any third party, (ii) that Seller has all necessary rights to
furnish such Deliverable Technical Materials Purchaser for use by Purchaser in
accordance with the terms of this Contract, and (iii) that Purchaser's use of
such Deliverable Technical Materials for the purposes contemplated in this
Contract will not, by itself, cause Purchaser to incur any liability to any
third party with respect to Purchaser's use thereof in accordance with the
provisions of this Contract.

 

F. Transferability

 

The licenses granted to Purchaser by Seller in the Deliverable Technical
Materials are personal and non-transferable, except that Purchaser may assign or
transfer such licenses to an affiliated entity under common control with the
Purchaser or to any entity succeeding to Purchaser's entire interest in the
System (as upgraded by any System Upgrades) as a result of reorganization or
restructuring of the Purchaser or in the event of a change of control of the
Purchaser.

 

 

 

58

 

 

ARTICLE 19

INFRINGEMENT

 

A. The Seller agrees to defend or settle at its own expense all suits for
infringement of any patent, copyright, trademark or other form of intellectual
property right in any country of the world, for the use and operation of the
System as supplied by Seller and for any component part thereof or material or
equipment used therein (or the manufacture of any material or the normal use
thereof) provided by the Seller or on its behalf pursuant to this Contract and
will hold the Purchaser harmless from all expense of defending any such suit and
all payments for final judgment assessed on account of such infringement, except
such infringement or claim arising from:

 

1. The Seller's adherence to the Purchaser's directions in the design and
configuration of the System contrary to Seller’s recommendation or to use
materials, parts or equipment of the Purchaser's selection; or

 

2. Such material, parts or equipment furnished to the Seller by the Purchaser,
other than in each case, items of the Seller's design or selection or the same
as any of the Seller's commercial merchandise or in processes or machines of the
Seller's design or selection used in the manufacture of such standard products
or parts; or

 

3. Purchaser’s use of the System or the materials, parts or equipment furnished
by Seller other than for the purposes indicated in, or reasonably to be inferred
from, this Contract or in conjunction with other products; or

59

 

 

 

4. Purchaser’s modification of the System or the materials, parts or equipment
furnished by the Seller, or the connection of the System to another system by
any person or entity other than Seller, without prior expressed written approval
by Seller.

 

B. The Purchaser will, at its own expense, defend all suits against the Seller
for such excepted infringement and hold the Seller harmless from all expense of
defending any such suit and from all payments by final judgment assessed against
the Seller on account of such excepted infringement.

 

C. The Seller and the Purchaser agree to give each other prompt written notice
of claims and suits for infringement, full opportunity and authority to assume
the sole defense, including appeals and, upon request and at its own expense,
the other agrees to furnish all information and assistance available to it for
such defense.

 

D. If all or any portion of the System or any material, part or equipment
provided by the Seller or on its behalf is held to constitute an infringement
(excluding such excepted infringements specified in Article 19(A)) and is
subject to an injunction restraining its use or any order providing for its
delivery up to or destruction, or if in respect of any such claim of
infringement the Seller deems it advisable to do so, the Seller shall at its own
expense either:

60

 

 

1. Procure for the Purchaser the right to retain and continue to use the System,
the affected portion thereof, or any such material, part or equipment without
interruption for the Purchaser;

2. Replace or modify the System, the affected portion thereof, or any material,
part or equipment so that it becomes non-infringing while continuing to meet the
Performance Requirements or

3. If the remedies specified in Articles 19(D)(1) and 19(D)(2) are not feasible,
refund to the Purchaser the full purchase price paid for the System, the
affected portion thereof, or any material, part or equipment found to be
infringing.

 

E. In no event shall the Purchaser make any admission or settle any claim in
relation with any claim for infringement without Seller's consent.

 

 

ARTICLE 20

SAFEGUARDING OF INFORMATION AND TECHNOLOGY

 

A. In performance of this Contract, it may be mutually advantageous to the
Parties hereto to share certain specifications, designs, plans, drawings,
software, market research or operating data, prototypes, or other business,
financial, and or/technical information related to products, services, or
systems which are proprietary to the disclosing Party or its affiliates
(together with this Contract and related documents, "Information"). The Parties
recognize and agree that Information includes information that was supplied in
contemplation hereof prior to execution of this Contract, and further agree that
Information includes information in both tangible and intangible form.

61

 

 

B. Unless such Information was previously known to the Party receiving such
Information free of any obligation to keep it confidential, or such Information
has been or is subsequently made public through other than unauthorized
disclosure by the receiving Party or is independently developed by the receiving
Party (as documented by the records of the receiving Party), it shall be kept
confidential by the Party receiving such Information, shall be used only in the
performance of this Contract, and may not be used for any other purposes except
upon such terms as may be agreed upon in writing by the Party owning such
Information. Except as provided in the prior sentence, the receiving Party may
disclose such Information to other persons, upon the furnishing Party's prior
written authorization, but solely to perform acts which this Article expressly
authorizes the receiving Party to perform itself and further provided such other
person agrees in writing (a copy of which writing will be provided to the
furnishing Party at its request) to the same conditions respecting disclosure
and use of Information contained in this Article and to any other reasonable
conditions requested by the furnishing Party. Nothing herein shall prevent a
Party from disclosing Information (a) upon the order of any court or
administrative agency, (b) upon the request or demand of, or pursuant to any
regulation of, any regulatory agency or authority, (c) to the extent reasonably
required in connection with the exercise of any remedy hereunder and (d) to a
Party's legal counsel or independent auditors.

 

C. The Purchaser may disclose Information to its lenders and their
representatives in connection with obtaining financing for the System, provided
that each such lender or their representative enters into a confidentiality
agreement containing terms and conditions similar to those in this Contract. Any
such disclosure of Information shall be subject to the restrictions in Article
20(B).

 

62

 

 

ARTICLE 21

EXPORT CONTROL

 

The Parties acknowledge that any products, software, and technical information
(including, but not limited to, services and training) provided by either Party
under this Contract are or may be subject to export laws and regulations of the
United States and the destination country(ies) and any use or transfer of such
products, software and technical information must be authorized under those
Laws. The Parties agree that they will not use, distribute, transfer or transmit
the products, software or technical information (even if incorporated into other
products) except in compliance with export Laws. If requested by either Party,
the other Party agrees to sign all necessary export- related documents as may be
required to comply with export Laws.

 

 

ARTICLE 22

LIQUIDATED DAMAGES

 

A. If the System is not Ready for Commercial Acceptance or Provisional
Acceptance by the Scheduled Finish Date, as it may have been extended under:

 

1. Article 6 (Contract Variations);

 

2. Article 17 (Force Majeure); or

63

 

 

3. Article 15 (Suspension); or

 

4. Other arrangements as agreed in writing between the Purchaser and the Seller;

 

then Seller shall pay to Purchaser for each day of delay, for up to two hundred
days, by way of pre-estimated and liquidated damages for the delay and not as a
penalty, an amount equal to $5,000.00 of the Initial Contract Price for the
System.

 

 

 

ARTICLE 23

LIMITATION OF LIABILITY/INDEMNIFICATION

 

A. NOTWITHSTANDING ANY OTHER PROVISION IN THIS CONTRACT, AND IRRESPECTIVE OF ANY
FAULT, NEGLIGENCE OR GROSS NEGLIGENCE OF ANY KIND, IN NO EVENT SHALL EITHER
PARTY OR ANY OF ITS DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS BE LIABLE FOR ANY
CONSEQUENTIAL, INCIDENTAL, INDIRECT, RELIANCE OR SPECIAL (INCLUDING PUNITIVE)
DAMAGES, INCLUDING, BUT NOT LIMITED TO, LOSS OF REVENUE, LOSS OF BUSINESS
OPPORTUNITY OR THE COSTS ASSOCIATED WITH THE USE OF RESTORATION FACILITIES
RESULTING FROM ITS FAILURE TO PERFORM PURSUANT TO THE TERMS AND CONDITIONS OF
THIS CONTRACT.

64

 

 

B. EXCEPT AS SET FORTH BELOW IN THE LAST TWO SENTENCES OF THIS ARTICLE 23(B),
THE SELLER'S MAXIMUM AGGREGATE LIABILITY, WHETHER IN TORT, CONTRACT OR OTHERWISE
CLAIMS RELATING TO SYSTEM UPGRADES, SHALL NOT EXCEED THE INITIAL CONTRACT PRICE.
THE FOREGOING LIMITATION SHALL NOT APPLY TO CLAIMS UNDER ARTICLES 19(A) AND
23(C).

 

C. Seller, at its expense, shall defend, indemnify and hold harmless Purchaser,
its agents, sub-contractors and employees against any and all claims, demands,
and judgments for losses due to any act or omission, arising out of, or in
connection with this Contract or, prior to risk of loss passing to Purchaser,
the operation and maintenance of the System, to the extent such losses were
caused by the negligence or willful misconduct of the Seller, its
sub-contractors, employees or agents. The defense, indemnification and save
harmless obligation is specifically conditioned on the following: (i) Purchaser
providing prompt notification in writing of any such claim or demand when it
obtains Actual Knowledge thereof, unless such failure shall not have materially
impaired Seller's ability to defend against such claim; (ii) Seller having
control of the defense of any such action, claim or demand and of all
negotiations for its settlement or compromise and shall reasonably prosecute
such defense; and (iii) Purchaser cooperating, at Seller's expense, in a
reasonable way to facilitate the defense of such claim or demand or the
negotiations for its settlement.

 

D. Purchaser, at its expense, shall defend, indemnify and hold harmless Seller,
its agents, sub-contractors and employees against any and all claims, demands,
and judgments for losses due to any act or omission, arising out of, or in
connection with this Contract or, after risk of loss passes to Purchaser, the
operation or maintenance of the System, to the extent such losses were caused by
the negligence or willful misconduct of the Purchaser, its sub-contractors,
employees or agents (other than Seller). The defense, indemnification and save

65

 

 

harmless obligation is specifically conditioned on the following (i) Seller
providing prompt notification in writing of any such claim or demand when it
obtains Actual Knowledge thereof, unless such failure shall not have materially
impaired Purchaser's ability to defend against such claim and shall reasonably
prosecute such defense; (ii) Purchaser having control of the defense of any such
action, claim or demand and of all negotiations for its settlement or
compromise; and (iii) Seller cooperating, at Purchaser's expense, in a
reasonable way to facilitate the defense of such claim or demand or the
negotiations for its settlement.

 

 

ARTICLE 24

COUNTERPARTS

 

This Contract may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

 

 

ARTICLE 25

DESIGN AND PERFORMANCE RESPONSIBILITY

 

A. The Seller shall be solely responsible for the design of and for all details
of the System and for the adequacy thereof.

66

 

 

B. The Seller's responsibility for design of the System shall not in any way be
diminished nor shall the Seller's design approach be restricted or limited by
the Purchaser's acceptance of the Seller's guidance or recommendations as to
engineering standards and design specifications, or by the Purchaser's
suggestions or recommendations on any aspect of the design.

 

C. Purchaser shall use reasonable efforts in assisting the Seller to obtain in a
timely manner accurate information required for the Seller to perform the Work
and the Upgrade Work, which Seller cannot expeditiously and cost-effectively
obtain from any source other than the Purchaser.

 

 

ARTICLE 26

PRODUCT CHANGES

 

The Seller may at any time make changes to the System furnished pursuant to this
Contract, or modify the drawings and published specifications relating thereto,
or substitute equipment of later design, provided the changes, modifications, or
substitutions under normal and proper use do not impact upon the form, fit,
expected life or function of the System as provided in the System Performance
Requirements.

 

67

 

 

 

ARTICLE 27

RISK AND INSURANCE

 

A. The Seller shall at all times maintain, and upon request, the Seller shall
furnish the Purchaser with certificates, or other reasonable evidence, that
Seller maintains, the following insurance or has adequate self-insurance (other
than as required to comply with any statutory insurance requirements):

 

1. Workmen's Compensation and Employers Liability Insurance (with a limit of not
less $1,000,000 for any one incident or series of incidents arising from one
event or such higher limit as may be required by the laws of any jurisdiction)
covering the officers and employees of the Seller for all compensation or other
benefits required of the Seller by the laws of any nation or political
sub-division thereof to which the Seller and its operations under this Contract
are subject in respect of injury of death of any such employee.

 

2. Comprehensive General Public Liability Insurance, covering personal injury
and/or property damage, with combined single limits of not less than $2,000,000
for injury or death of any persons or loss of or damage to property resulting
from any one accident.

 

3. All Risk Insurance in respect of all property of Seller, its respective
officers, agents and employees connected with the performance of the Work
against all loss or damage from whatever cause.

68

 

 

 

The Comprehensive General Liability Insurance required pursuant to Article
27(A)(2) above, shall include Contractual Liability Coverage, which shall
specifically apply to the obligations assumed by the Seller under the Terms and
Conditions of this Contract as required by law.

 

B.

 

1. All the foregoing insurances shall be effected with a creditworthy insurer
and shall be endorsed to provide Purchaser with at least thirty (30) days prior
written notice of cancellation or material change.

 

2. All the foregoing insurances shall name Purchaser and its lenders as an
additional insured as to operations hereunder, in which event the Seller's
insurance shall be primary to any insurance carried by Purchaser.

 

3. The limits specified herein are minimum requirements and shall not be
construed in any way as limits of liability or as constituting acceptance by
Purchaser of such responsibility for financial liabilities in excess of such
limits. The Seller shall bear all deductibles applicable to any insurance.

 

4. If it is judicially determined that the monetary limits of insurance required
hereunder or of any indemnity voluntarily assumed under the Terms and Conditions
of this Contact which the Seller agrees will be supported either by available
liability insurance or voluntarily self-insured, in part or whole, exceeds the
maximum limits permitted under applicable law, it is agreed that said insurance
requirements or indemnity shall automatically be amended to

69

 

 

conform to the maximum monetary limits permitted under such law.

 

5. Seller shall take reasonable steps to provide that any sub-contractor engaged
by it has in effect or will effect Employer's Liability, Workmen's Compensation,
and Indemnity insurances and any other insurances required by law, together with
such other insurances as the Seller may consider necessary.

 

6. If the Seller fails to effect or keep in force any of the insurances required
under this Contract, Purchaser may effect and keep in force any such insurances
and pay such premiums as may be necessary for that purpose and from time to time
deduct the amount so paid by Purchaser from any money due or which may become
due to the Seller hereunder or recover the same as a debt due from the Seller,
provided that Purchaser is not in Default.

 

7. Each Party shall give the other prompt notification of any claim with respect
to any of the insurances to be provided hereunder, accompanied by full details
giving rise to such claim. Each Party shall afford the other all such assistance
as may be required for the preparation and negotiation of insurance claims.

 

8. Seller shall report to Purchaser as soon as practicable all accidents or
occurrences resulting in injuries to Seller's employees or third parties, or
damage to property of third parties, arising out of or during the course of
services for Purchaser by Seller.

 

C. The Seller may organize such levels of deductibles, excesses and
self-insurance as it considers appropriate and which are within prudent industry
standards.

70

 

 

 

D. The insurance requirements of this Article 27 will remain in place with
respect to each System and will not in any way be diminished or reduced until
the transfer of title and risk of loss shall have passed to Purchaser of such
System even in the event of the sale of substantially all the assets of the
Seller by way of a merger, consolidation or sale of assets.

 

 

 

 

 

ARTICLE 28

PLANT AND WORK RULES

 

Employees and agents of each Party shall, while on the premises of the other or
its sub-contractors comply with all plant rules and governmental regulations.

 

 

ARTICLE 29

[Intentionally Omitted]

 

71

 

 

 

ARTICLE 30

QUALITY ASSURANCE

 

All equipment, material and supplies provided under this Contract shall be
inspected and tested by representatives designated by the Seller to the extent
reasonably practical to assure that the quality of the equipment, materials and
supplies being incorporated are sufficient to realize the System Performance
Requirements. The inspection and test program established for such equipment,
materials and supplies shall be consistent with commercial practices normally
employed by the Seller in the construction of PlasmaficationÔ Elemental
Recycling plasma systems. The foregoing shall not be construed as limiting any
of the Seller's obligations under this Contract.

 

 

ARTICLE 31

DOCUMENTATION

 

The Seller shall furnish to the Purchaser one copy of the standard documentation
in the English language for the System provided hereunder. Such documentation
shall be provided prior to the Acceptance testing. Additional copies of the
documentation are available at additional cost.

 

 

 

72

 

 

ARTICLE 32

TRAINING

 

The Seller will provide, as part of the Initial Contract Price, until the Date
of Final Acceptance, any and all training necessary for the operation and
routine maintenance of the System (As per Service/Maintenance Contract).

 

 

ARTICLE 33

SETTLEMENT OF DISPUTES/LITIGATION

 

A. The Parties shall endeavor to settle amicably by mutual discussions any
disputes, differences, or claims whatsoever related to this Contract.

 

B. The parties express the intention that all disputes in connection with this
Agreement and the execution hereunder shall be settled through friendly
negotiations. In the event that, in the view of either party, no settlement can
be reached through friendly negotiations, resolution shall be pursued through a
court of competent jurisdiction. That the parties agree that if litigation is
invoked by either party, the litigation shall be held in the State of Florida,
more specifically the 11th District Circuit Court of Miami. In the event any
action is brought to enforce this Agreement, the prevailing party shall be
entitled to recover its costs of enforcement including without limitation,
attorney’s fees and court costs.

73

 

 

 

Inadequate Legal Remedy: Both parties understand and acknowledge that violation
of their respective covenants and Agreements may cause the other irreparable
harm and damage, that may not be recovered at law and each agrees that the
other’s remedies for beach may be in equity by way of injunctive relief as well
as for damages and any other relief, available to the non-breaching party,
whether in law or in equity.

 

C. Each Party hereby irrevocably and unconditionally submits to the
non-exclusive jurisdiction of US District Court, Southern District of Florida
Court of Miami in any action or proceeding arising out of or relating to this
Contract, and each Party hereby irrevocably and unconditionally agrees that all
claims in respect of such action or proceeding may be heard and determined in
such Florida Court. Each Party hereby irrevocably and unconditionally waives, to
the fullest extent it may effectively do so, any defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court and any
right of jurisdiction on account of the place of residence or domicile of either
Party. The Seller hereby irrevocably and unconditionally appoints Plasmafication
Technologies Holdings, with an office on the date hereof at 201 S. Biscayne
Blvd. Suite 2800 Floor, Miami, Florida, 33131 as its agent to receive on behalf
of the Seller and its respective property service of copies of the summons and
complaint and any other process which may be served in any such action or
proceeding in any such Federal Court. Seller also irrevocably and
unconditionally consents to the service of any and all process in any such
action or proceeding in such Federal court sitting in The City of Miami by
mailing of copies of such process to the Seller, as the case may be, by
certified or registered air mail at its address referred to in Article 35 of
this Contract. The Seller agrees that, to the fullest extent permitted by
applicable law, a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

74

 

 

ARTICLE 34

APPLICABLE LAW

 

This contract shall be construed and governed in accordance with the laws of the
state of Florida, United States, excluding its conflicts of law provisions and
excluding the convention for the international sale of goods.

 

 

ARTICLE 35

NOTICES

 

A. Any notices, consent, approval, or other communication pursuant to this
Contract shall be in writing, in the English language, and shall be deemed to be
duly given or served on a Party if sent to the Party at the address stipulated
in Article 35(B) and if sent by any one of the following means only:

 

1. Sent by hand: Such communication shall be deemed to have been received on the
day of delivery provided receipt of delivery is obtained.

 

2. Sent by facsimile: Such communication shall be deemed to have been received,
under normal service conditions, twenty-four (24) hours following the time of
dispatch or on confirmation by the receiving Party, whichever is earlier.

75

 

 

 

3. Sent by overnight delivery, registered or certified mail: Such communication
shall be deemed to have been received, under normal service conditions, on the
day it was received or on the tenth day after it was dispatched, whichever is
earlier.

 

B. For purposes of this Article, the names, addresses and fax numbers of the
Parties are as detailed below. Any change to the name, address, and facsimile
numbers may be made at any time by giving thirty (30) days prior written notice.

 

First Party: Plasmafication Technologies Holdings, LLC

201 S. Biscayne Blvd., Ste. 2800

Miami, Florida 33131

Attn: Tony Psomas, CFO.

Ph: (305) 909-6804

Fax: (305) 909-7833

 

Second Party: U S Precious Metals

176 Route 9 North

Suite 306

Marlboro, New Jersey 07728

Attn: Daniel H. Luciano, Counsel

Email: DHLuciano@Embarqmail.com

76

 

 

Ph: (908) 832-5546

Fax: (847) 556-1456

 

ARTICLE 36

PUBLICITY AND CONFIDENTIALITY

 

A. No information relating to this Contract shall be released by either Party to
any newspaper, magazine, journal or other written, oral or visual medium without
the prior written approval of an authorized representative of the other Party;
provided that, subject to Article 20 (Safeguarding of Information and
Technology) and the following Article, this Article shall not restrict either
Party from (i) responding to customary press inquiries or otherwise making
public or private statements in the normal course of business, so long as
consistent with a mutually agreed press-release, (ii) assisting in the obtaining
of financing in accordance with Article 37(C), including the publication of a
financial tombstone, or (iii) complying with its reporting requirements under
federal securities laws.

 

B. This Contract and any non-public information, written or oral, with respect
to this Contract, "Confidential Information", will be kept confidential and
shall not be disclosed, in whole or in part, to any person other than
affiliates, officers, directors, employees, agents or representatives of a Party
(collectively, "Representatives") who need to know such Confidential Information
for the purpose of negotiating and executing this Contract. Each Party agrees to
inform each of its Representatives of the non-public nature of the Confidential
Information and to direct such persons to treat such Confidential Information in
accordance with the terms of this Article. Nothing herein shall prevent a Party
from disclosing Confidential Information (a) upon the order of any court or
administrative agency, (b) upon the request or demand

77

 

 

of, or pursuant to any regulation of, any regulatory agency or authority, (c) to
the extent reasonably required in connection with the exercise of any remedy
hereunder, (d) to a Party's legal counsel or independent auditors, (e)
prospective lenders to the Purchaser or Purchaser's parent or affiliate
companies, and (f) to any actual or proposed assignee, per exception to
non-assignability clause, of all or part of its rights hereunder provided that
such actual or proposed assignee agrees in writing to be bound by the provisions
of this Article.

 

ARTICLE 37

ASSIGNMENT; SUB-CONTRACTORS

 

A. Except as provided in this Article, Seller shall not assign or transfer to a
third party this Contract or any right or interest under this Contract, nor
delegate any work or obligation to be performed under this Contract
("Assignment"), without the other Party's prior written consent (This Agreement
and any rights or obligations created herein are personal to the parties. Any
attempted act in derogation of the foregoing shall be considered void. The
obligations of Buyer are non-transferable). Nothing herein shall preclude a
Party from employing a sub-contractor in carrying out its obligations under this
Contract. A Party's use of such sub-contractor shall not release the Party from
its obligations or liability (including warranties) under this Contract. If a
proposed sub-contractor of major supplies, Seller shall obtain approval thereof
from Purchaser, which approval shall not be unreasonably withheld.

78

 

 

B. The Parties acknowledge that Purchaser may finance construction of the System
on a "project finance" basis and that in connection therewith the financing
parties will require that such financing be secured by certain assets of
Purchaser (including but not limited to this Contract). The Purchaser may, in
connection with any such project financing grant a collateral assignment of the

System and/or its rights and obligations under this Contract to any such
financing parties, and in connection therewith, the Seller will execute and
deliver a Consent, provided that Seller agrees to make such changes as may be
reasonably requested by such financing parties and Purchaser, and such financing
parties may transfer in accordance with such Consent.

 

C. The Purchaser has no right to neither assign any of its rights nor delegate
any of its duties under this Contract to any other entity to whom all of
Purchaser's rights and interests in the System have been transferred. If
Purchaser contemplates effecting an assignment, and the Seller agrees to the
execution of such assignment, it is expressly stated herein that Seller must
agree in writing to such assignment. Purchaser shall not transfer any of its
rights under this Contract or the System except in accordance with the
foregoing, and additionally, Purchaser and Assignee must get Seller’s approval
on Assignee’s ability to equally perform. Any assignment or transfer by
Purchaser not expressly permitted by Article 37(C) shall be of no force and
effect. Any assignment or transfer by Purchaser which results in any increase in
costs or any loss, damage, delay or failure of performance shall constitute a
Force Majeure, and, without limiting the applicability of Article 17 (Force
Majeure), Purchaser shall be responsible for any increase in costs resulting
therefrom.

79

 

 

 

 

ARTICLE 38

RELATIONSHIP OF THE PARTIES

 

All work performed by a Party under this Contract shall be performed as an
Independent Contractor/Seller and not as an agent of the other and no persons
furnished by a Party shall be considered the employees or agents of the other.
Each Party shall be responsible for its employees' compliance with all Laws
while performing under this Contract. This Contract shall not form a joint
venture or partnership between the Parties.

 

 

ARTICLE 39

SUCCESSORS BOUND

 

This Contract shall be binding on the Seller and the Purchaser and their
respective successors and permitted assigns.

 

ARTICLE 40

ARTICLE CAPTIONS

 

The captions of the Articles do not form part of this Contract and shall not
have any effect on the interpretation thereof.

80

 

 

ARTICLE 41

SEVERABILITY

 

If any of the provisions of this Contract shall be invalid or unenforceable,
such invalidity or unenforceability shall not invalidate or render unenforceable
the entire Contract, but rather the entire Contract shall be construed as if not
containing the particular invalid or unenforceable provision or provisions and
the rights and obligations of the Seller and the Purchaser shall be construed
and enforced accordingly. In the event such invalid or unenforceable provision
is an essential and material element of this Contract, the Parties shall
promptly negotiate a replacement provision.

 

 

 

ARTICLE 42

SELLER

 

The Seller of the System shall be Plasmafication Technologies Holdings, LLC.

81

 

 

ARTICLE 43

SURVIVAL OF OBLIGATIONS

 

The Parties' rights and obligations, which, by their nature would continue
beyond the termination, cancellation or expiration of this Contract, including,
but not limited to, those contained in Article 4(B) (Taxes, Levies and Duties)
and Article 4(C) (Withholding Tax), Article 18 (Intellectual Property), Article
20 (Safeguarding of Information and Technology), Article 21 (Export Control) and
Article 23 (Limitation of Liability/Indemnification) shall survive termination,
cancellation or expiration hereof. Article 10 (Warranty) and Article 11 (Seller
Support), shall survive termination, cancellation or expiration hereof, if and
only if, this Contract is terminated by Purchaser pursuant to Article 13(A).

 

ARTICLE 44

NON-WAIVER

A waiver of any of the terms and conditions of this Contract, or the failure of
either Party strictly to enforce any such term or condition, on one or more
occasions shall not be construed as a waiver of the same or of any other term or
condition of this Contract on any other occasion.

 

 

ARTICLE 45

LANGUAGE

This Contract has been executed in the English language and English will be the
controlling language for interpretation of this Contract.

82

 

 

ARTICLE 46

ENTIRE AGREEMENT

This Contract supersedes all prior oral or written understanding between the
Parties and constitutes the entire agreement with respect to the subject matter
herein. Such terms and conditions shall not be modified or amended except by a
writing signed by authorized representatives of all Parties.

******

 

IN WITNESS WHEREOF, this Agreement has been signed in multiple originals for the
benefit of each party to have an executed and signed original. In the absence of
an original document to the contrary a facsimile, electronic copy or copy of
this agreement shall serve as prima facia evidence of this Equipment Purchase
and Sale Agreement.

 

 

Sign and Sealed:

 

 

/s/ Gennaro Pane /s/ Tony Psomas

_______________________________ __________________________

Genarro Pane, CEO Tony Psomas, CFO

U S Precious Metals, Inc. Plasmafication Technologies Holdings, LLC

Date Signed: January 30, 2014 Date Signed: January 30, 2014

83

 

 

Appendix 1

DRAW SCHEDULE

 

A formal Draw Schedule will be prepared and agreed upon by the parties at a
later date. At the present time, Purchaser intends to pay the $1,500,000 System
down payment on or about 12 months from the date hereof. Thereafter, future
payments will be set forth in the final Draw Schedule. Upon receipt of the
stated down payment, Seller will commence with the construction of the System.
It is anticipated that the required time to construct the System, absent any
payment delays by Purchaser or any unforeseen events, is approximately 12
months.

 

 

 

 

 

 

 

 

 

 

